Exhibit 10.1
FIFTH AMENDMENT TO OFFICE LEASE
THIS FIFTH AMENDMENT TO OFFICE LEASE (this “Amendment”) is made as of the 10th
day of October, 2011 (the “Effective Date”) by and between DUKE REALTY LIMITED
PARTNERSHIP, an Indiana limited partnership doing business in North Carolina as
Duke Realty of Indiana Limited Partnership (“Landlord”), and SCIQUEST, INC., a
Delaware corporation (“Tenant”).
W I T N E S S E T H:
WHEREAS, Landlord and Tenant heretofore entered into that certain Office Lease
dated May 17, 2005 for the lease of approximately 21,244 rentable square feet
known as Suite 200 (the “Original Premises”); and
WHEREAS, the Lease was amended by that certain First Amendment to Office Lease
dated February 21, 2008 (the “First Amendment”) which added approximately 3,229
rentable square feet (the “First Expansion Space”); and
WHEREAS, the Lease was further amended by that certain Second Amendment to
Office Lease dated February 27, 2008 (the “Second Amendment”); and
WHEREAS, the Lease was further amended by that certain Third Amendment to Office
Lease dated October 20, 2010 (the “Third Amendment”) which added approximately
12,963 rentable square feet (“Suite 190”) and provided for the further expansion
of Tenant into approximately 7,224 rentable square feet (“Suite 250”) which
would not commence until January 1, 2014; and
WHEREAS, the Lease was further amended by that certain Fourth Amendment to
Office Lease dated June 6, 2011 (the “Fourth Amendment”) which added
approximately 3,935 rentable square feet (“Suite 175A”) and revised the terms
concerning the further expansion into Suite 250 (the Lease, First Amendment,
Second Amendment, Third Amendment and Fourth Amendment collectively referred to
as the “Lease”); and
WHEREAS, the Original Premises, the First Expansion Space, Suite 190 and
Suite 175A collectively total approximately 41,371 rentable square feet
(collectively the “Existing Premises”) located in the building (the “Building”)
located at 6501 Weston Parkway, Cary, North Carolina 27513, within that certain
complex known as Weston Corporate Park (the “Park”), which space is more
particularly described in the Lease; and
WHEREAS, Landlord and Tenant desire to further expand the Existing Premises by
approximately 11,908 rentable square feet (“Suite 150”).
NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration in hand paid by each party hereto to the
other, the receipt and sufficiency of which are hereby acknowledged, the parties
hereto do hereby agree as follows:
1. Incorporation of Recitals and Definitions. The above recitals are hereby
incorporated into this Amendment as if fully set forth herein. All capitalized
terms used herein but undefined shall have the meaning as defined in the Lease.

 

 



--------------------------------------------------------------------------------



 



2. Amendment of Article 1. Lease of Premises.
(I.) Commencing as of the date (the “Suite 150 Expansion Date”) that Substantial
Completion (as defined in Exhibit B hereto) of the Suite 150 Improvements (as
defined below) occurs, the following paragraphs of Article 1, Section 1.01 of
the Lease are hereby amended as follows:
“(a) Leased Premises. The Lease is hereby amended by substituting Amended
Exhibit A, attached hereto and incorporated herein by reference, on which the
Existing Premises are striped and Suite 150 is cross-hatched, in lieu of
Exhibit A attached to the Lease. The Existing Premises and Suite 150 shall
collectively hereinafter be referred to as the “Leased Premises” under the
Lease.
(b) Rentable Area.
Existing Premises: approximately 41,371 rentable square feet
Suite 150: approximately 11,908 rentable square feet
Leased Premises: approximately 53,279 rentable square feet
(c) Tenant’s Proportionate Share.
Existing Premises: 44.02%
Suite 150: 12.67%
Leased Premises: 56.69%
(d) Minimum Annual Rent.
Suite 150:

         
01/01/2012 — 06/30/2012
  $ 0.00  (6 months)
07/01/2012 — 12/31/2012
  $ 114,435.90  (6 months)
01/01/2013 — 12/31/2013
  $ 234,593.52  
01/01/2014 — 12/31/2014
  $ 240,458.40  
01/01/2015 — 12/31/2015
  $ 246,469.80  
01/01/2016 — 12/31/2016
  $ 252,631.56  
01/01/2017 — 01/31/2017
  $ 21,578.95  (1 month)

(e) Monthly Rental Installments.
Suite 150:

         
01/01/2012 — 06/30/2012
  $ 0.00  (6 months)
07/01/2012 — 12/31/2012
  $ 19,072.65  (6 months)
01/01/2013 — 12/31/2013
  $ 19,549.46  
01/01/2014 — 12/31/2014
  $ 20,038.20  
01/01/2015 — 12/31/2015
  $ 20,539.15  
01/01/2016 — 12/31/2016
  $ 21,052.63  
01/01/2017 — 01/31/2017
  $ 21,578.95  (1 month)

 

 



--------------------------------------------------------------------------------



 



Provided the Amendment is fully executed by September 30, 2011: (i) in the event
that the Suite 150 Expansion Date occurs prior to January 1, 2012, then Tenant
shall be entitled to occupy Suite 150, and Minimum Annual Rent shall abate for
the period between the Suite 150 Expansion Date and January 1, 2012; (ii) in the
event that the Suite 150 Expansion Date occurs later than January 1, 2012, for
reasons other than Tenant Delay or Force Majeure, then the end date of the six
(6) months of abated Minimum Annual Rent and start date of the first Minimum
Annual Rent payment shall be adjusted accordingly (except that the expiration
date shall not be extended beyond January 31, 2017); (iii) in the event the
Suite 150 Expansion Date occurs later than January 1, 2012 due to Force Majeure,
then all of the dates contained in the foregoing schedule shall be adjusted
accordingly; and (iv) in the event the Suite 150 Expansion Date occurs later
than January 1, 2012 due to Tenant Delay, then the Suite 150 Expansion Date
shall be deemed to have occurred on the date that Substantial Completion of the
Suite 150 Improvements would have occurred but for such Tenant Delay. The
foregoing schedule shall be in addition to, and not in derogation of, the
Minimum Annual Rent for the Existing Premises and the Suite 250 Expansion Space
set forth in the Lease.
(f) Base Year: 2012 for Suite 150.
(g) Target Suite 150 Expansion Date: January 1, 2012.
(h) Lease Term. The Lease is hereby modified to reflect that the Lease Term for
Suite 150 shall commence on the Suite 150 Expansion Date and shall continue for
a period of five (5) years and one (1) month (the “Suite 150 Expansion Term”)
which shall be coterminous with the Lease Term.”
(II.) Commencing on January 1, 2014 (the “Suite 250 Expansion Date”), the
following paragraphs of Article 1, Section 1.01 of the Lease are hereby amended
as follows:
(a) Leased Premises. The Lease is hereby amended by substituting Further Amended
Exhibit A, attached hereto and incorporated herein by reference, on which the
Existing Premises and Suite 150 are striped and Suite 250 (also known as the
Suite 250 Expansion Space) is cross-hatched, in lieu of Amended Exhibit A
attached to the Lease. The Existing Premises, Suite 150 and Suite 250 shall
collectively hereinafter be referred to as the “Leased Premises” under the
Lease.
(b) Rentable Area.
Existing Premises and Suite 150: approximately 53,279 rentable square feet
Suite 250: approximately 7,224 rentable square feet
Leased Premises: approximately 60,503 rentable square feet
(c) Tenant’s Proportionate Share.
Existing Premises and Suite 150: 56.69%
Suite 250: 7.69%
Leased Premises: 64.38%
Except as specifically modified by this Amendment, all other terms and
conditions of the Lease shall remain in full force and effect, including without
limitation provisions relating to the payment of all Minimum Annual Rent and
Additional Rent for the Suite 250 Expansion Space.
3. Construction of Suite 150 Improvements. Landlord shall construct and install
all leasehold improvements to Suite 150 (the “Suite 150 Improvements”) in
accordance with Exhibit B attached hereto and made a part hereof. Landlord shall
use reasonable speed and diligence to Substantially Complete the Suite 150
Improvements on or before the Target Suite 150 Expansion Date.

 

 



--------------------------------------------------------------------------------



 



4. Parking. Section 16.11. In addition to Tenant’s non-exclusive use of the four
(4) parking spaces as set forth in Section 16.11 of the Lease, Landlord shall
grant Tenant one (1) reserved parking space designated for the Building, as
shown on the attached Exhibit A.
5. Representations and Warranties.
(a) Tenant represents and warrants to Landlord that (i) Tenant is duly
organized, validly existing and in good standing in accordance with the laws of
the state under which it was organized and if such state is not the state in
which the Leased Premises is located, that it is authorized to do business in
such state; (ii) all action necessary to authorize the execution of this
Amendment has been taken by Tenant; and (iii) the individual executing and
delivering this Amendment on behalf of Tenant has been authorized to do so, and
such execution and delivery shall bind Tenant. Tenant, at Landlord’s request,
shall provide Landlord with evidence of such authority.
(b) Landlord represents and warrants to Tenant that (i) Landlord is duly
organized, validly existing and in good standing in accordance with the laws of
the state under which it was organized and if such state is not the state in
which the Leased Premises is located, that it is authorized to do business in
such state; (ii) all action necessary to authorize the execution of this
Amendment has been taken by Landlord; and (iii) the individual executing and
delivering this Amendment on behalf of Landlord has been authorized to do so,
and such execution and delivery shall bind Landlord. Landlord, at Tenant’s
request, shall provide Tenant with evidence of such authority.
6. Brokers. Except for Synergy Commercial Advisors, whose commission shall be
paid by Landlord, Landlord and Tenant each represents and warrants to the other
that neither party has engaged or had any conversations or negotiations with any
broker, finder or other third party concerning the matters set forth in this
Amendment who would be entitled to any commission or fee based on the execution
of this Amendment. Landlord and Tenant each hereby indemnifies the other against
and from any claims for any brokerage commissions and all costs, expenses and
liabilities in connection therewith, including, without limitation, reasonable
attorneys’ fees and expenses, for any breach of the foregoing. The foregoing
indemnification shall survive the termination of the Lease for any reason.
7. Examination of Amendment. Submission of this instrument for examination or
signature to Tenant does not constitute a reservation or option, and it is not
effective until execution by and delivery to both Landlord and Tenant.
8. Incorporation. This Amendment shall be incorporated into and made a part of
the Lease, and all provisions of the Lease not expressly modified or amended
hereby shall remain in full force and effect. As amended hereby, the Lease is
hereby ratified and confirmed by Landlord and Tenant. To the extent the terms
hereof are inconsistent with the terms of the Lease, the terms hereof shall
control.
(SIGNATURES CONTAINED ON THE FOLLOWING PAGE)

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first set forth above.

                      LANDLORD:    
 
                    DUKE REALTY LIMITED PARTNERSHIP,
an Indiana limited partnership doing business in North Carolina as Duke Realty
of Indiana Limited Partnership    
 
                    By:   Duke Realty Corporation,
its General Partner    
 
               
 
      By:   /s/ Jeffrey B. Sheehan
 
Jeffrey B. Sheehan Senior
Vice President
Raleigh    
 
                    TENANT:    
 
                    SCIQUEST, INC., a Delaware corporation    
 
               
 
      By:   /s/ Jennifer Kaelin
 
Name: Jennifer Kaelin    
 
          Title: VP of Finance    

 

 